                                                                                         Case 4:18-cv-00038-FRZ Document 78 Filed 05/03/19 Page 1 of 1




                                                                                 1
                                                                                 2
                                                                                 3
                                                                                 4
                                                                                 5
                                                                                 6                                  UNITED STATES DISTRICT COURT
                                                                                 7                                      DISTRICT OF ARIZONA
                                                                                 8
                                                                                 9 Michael Juell, a married individual,                 Case No. 4:18-cv-038-FRZ
                                                                                10                     Plaintiff,                    ORDER OF DISMISSAL WITH
                                                                                                                                           PREJUDICE
                                                                                11 v.
WOOD, SMITH, HENNING & BERMAN LLP


                                    TELEPHONE 602-441-1300 ♦ FAX 602-441-1350
                                      2525 E. CAMELBACK ROAD, SUITE 450




                                                                                12 Marin Management Inc., d/b/a DoubleTree
                                          PHOENIX, ARIZONA 85016-4210




                                                                                   by Hilton Tucson - Reid Park, a foreign
                                                                                13
                                                 Attorneys at Law




                                                                                   corporation; Marin Management Culver
                                                                                14 City, Inc., a foreign corporation,
                                                                                15                     Defendants.
                                                                                16
                                                                                17
                                                                                18            The Parties having submitted a Stipulation to Dismiss with Prejudice and good
                                                                                19 cause appearing,
                                                                                20            IT IS ORDERED dismissing the above-captioned matter in its entirety, with
                                                                                21 prejudice; each party to bear its own attorneys' fees and costs.
                                                                                22
                                                                                23            Dated this 3rd day of May, 2019.
                                                                                24
                                                                                25
                                                                                26
                                                                                27
                                                                                28

                                                                                     LEGAL:10204-0017/11335935.1
